Van Fossan,
dissenting: I am unable to agree that petitioner was not engaged in a trade or business, both during the taxable years and previously since 1916. It is immaterial that she inherited a large part of her property. She at once assumed active management and supervision. She was in no sense merely a passive investor. In the most important matter that arose and which was the genesis of the deduction here claimed, she rejected advice and relied on her own judg-
*1059ment. The situation is closely akin to that in Bula E. Croker, 27 B. T. A. 588, where we said: “The sale and care of this property and of her investments in Florida constituted her business. The fact that she employed an agent to act for her in these matters does not change the status of her business.” Consequent on this conclusion, we allowed the deduction of attorney fees. In Caroline T. Kissel, 15 B. T. A. 1270, Ave said:
The record shows that petitioner is a woman of substantial means and that she invests rather heavily in stocks, bonds, and other securities, and in real estate and that her son is employed regularly to manage her affairs and maintains an office and employs two assistants for that purpose. We are satisfied from the evidence, and the testimony of record, that substantially all of the alleged errors or inaccuracies, out of which the proposed additional assessment arose, which attorneys were employed to defend, were not mere isolated personal transactions, but were connected with the petitioner’s trade or business within the meaning of section 214 (a) (1), supra, and we, therefore, hold that the fees paid, plus reimbursed expenses, are deductible.
The deductions so alloAved were for attorney fees in connection with the prosecution and litigation of matters pending before the Bureau of Internal Revenue.
Being of the opinion that petitioner’s activity in the premises was such as to constitute a trade or business, I think the deduction should be allowed.